Proceeding pursuant to CPLR article 78 to review a determination of the Westchester County Department of Public Safety Services, dated August 27, 1981 and made after a hearing, which found petitioner guilty of certain misconduct and suspended him for four days without pay, in the event that no additional charges were served upon petitioner within a specified period. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. Petitioner contends that the record does not contain substantial evidence to support the determination that he was guilty of misconduct and that the penalty imposed was excessive. After a careful examination of the record, we conclude that substantial evidence exists (see Matter of Collins v Codd, 38 NY2d 269). The hearing officer determined that petitioner had slept while on duty and had falsified a report. The punishment imposed was not so disproportionate to that misconduct “as to be shocking to one’s sense of fairness” and should not be disturbed (see Matter of Pell v Board of Educ., 34 NY2d 222, 237; Matter of Gailband v Christian, 56 NY2d 890). Brown, J. P., Niehoff, Rubin and Boyers, JJ., concur.